EXHIBIT 10.3
OCCIDENTAL PETROLEUM CORPORATION
2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK INCENTIVE AWARD TERMS AND CONDITIONS


Date of Grant:
July 13, 2011
 
Shares of Restricted Stock:
See Morgan Stanley Smith Barney Benefit Access “Other Awards/My Awards/Awarded”
 
Vesting Date:
 July 12, 2014





The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between OCCIDENTAL PETROLEUM CORPORATION, a Delaware
corporation (“Occidental” and, with its subsidiaries, the “Company”), and the
Eligible Employee receiving this award (the “Grantee”).


1.           Grant of Restricted Stock Incentive Award.  In accordance with
these Terms and Conditions and the Occidental Petroleum Corporation 2005
Long-Term Incentive Plan, as the same may be amended from time to time (the
“Plan”), Occidental grants to the Grantee as of the Date of Grant, the number of
shares of Restricted Stock set forth above. The Restricted Stock shall be fully
paid and nonassessable and shall be represented by a book-entry account
registered in the name of the Grantee with Occidental’s registrar and stock
transfer agent that will be subject to the restrictions hereinafter set forth
until those shares have become transferable in accordance with Section 2.


2.           Restrictions on Transfer.  (a) Until the Vesting Date and the
certification by the Committee of the attainment on or after June 30, 2014 of
the Performance Goal, the shares of Restricted Stock may not be transferred,
assigned, sold, pledged, exchanged, or otherwise encumbered or disposed of by
the Grantee, except to Occidental or pursuant to a domestic relations order, if
applicable, (if approved or ratified by the Committee); provided that the
Grantee may designate from time to time a beneficiary or beneficiaries on a form
approved by the Company (if enforceable under local law).  If the Grantee dies
without a beneficiary designation on file with Occidental at the time of death,
the Grantee’s interest in the Restricted Stock will be transferred by will or by
the laws of descent and distribution.


(b) Further, if the Grantee was a Named Executive Officer during the last
completed fiscal year prior to vesting, then such Grantee shall retain
Beneficial Ownership of Shares equal to not less than 50% of the net after-tax
Shares received under these Terms and Conditions until the third anniversary
date of the vesting of the Restricted Stock under this Award (the “Beneficial
Ownership Period”). Compliance with the foregoing requirement shall be
determined by reference to the reports filed by the Grantee on Forms 3, 4, and
5, as applicable, pursuant to Section 16(a) of the Securities Exchange Act of
1934 (the “Exchange Act”) and the aggregate number of Shares reported as
Beneficially Owned during the Beneficial Ownership Period shall be not less than
the sum of the number of Shares then required to be so owned pursuant to these




1 of 10
 
 
 
 
Terms and Conditions and the terms and conditions of any other grant containing
this or a similar requirement.  For purposes of these Terms and Conditions,
“Beneficial Ownership” has the meaning ascribed in Rule 16a-1(2) under the
Exchange Act, and “Named Executive Officer” has the meaning ascribed thereto
pursuant to Item 402 of Regulation S-K under the Exchange Act.


3.           Performance Goal.  In order for the Grantee to retain the
Restricted Stock, the Company must achieve cumulative reported Net Income (as
defined in the Plan) of ten billion dollars ($10,000,000,000.00), during the
period beginning July 1, 2011 and ending June 30, 2018.  Reported Net Income
shall be cumulative and shall be the sum of the net income and net losses
reported in Occidental’s Annual and Quarterly Reports filed with the Securities
and Exchange Commission.  The Committee may certify attainment of the
Performance Goal effective at any time on or after the Vesting Date (the
“Certification Date”).


4.           Vesting and Forfeiture of Restricted Stock Incentive Award.  (a) If
the Grantee fails to accept this award prior to the next record date for the
payment of dividends on the Common Stock subsequent to the Date of Grant, then,
notwithstanding any other provision of this award, the Grantee shall forfeit the
shares of Restricted Stock and all rights under this award and this award will
become null and void.  For purposes of this section, acceptance of the award
shall occur on the date the Grantee accepts this Restricted Stock Incentive
Award through Morgan Stanley Smith Barney Benefit Access or any replacement
on-line system designated by the Company.


(b) The Grantee must remain in the continuous employ of the Company through the
Vesting Date.  The continuous employment of the Grantee will not be deemed to
have been interrupted by reason of the transfer of the Grantee’s employment
among the Company and its affiliates or an approved leave of absence.  However,
if, prior to the Vesting Date, the Grantee dies, becomes permanently disabled
while in the employ of the Company and terminates employment as a result
thereof, retires with the consent of the Company, or terminates employment for
the convenience of the Company (each of the foregoing, a “Forfeiture Event”),
then the number of shares of Restricted Stock will be reduced on a pro rata
basis based upon the number of days remaining until the Vesting Date following
the date of the Forfeiture Event.  If the Grantee terminates employment
voluntarily or is terminated for cause before the Vesting Date, then these Terms
and Conditions will terminate automatically on the date of the Grantee’s
termination and the Grantee shall forfeit the Restricted Stock.


(c)           If a Change in Control event occurs prior to the Vesting Date, the
number of shares of Restricted Stock will be reduced on a pro rata basis based
upon the number of days remaining until the Vesting Date following the date of
the Change in Control and become nonforfeitable unless, prior to the occurrence
of the Change in Control event, the Committee, as provided in Section 7.1 of the
Plan, determines that such event will not accelerate vesting of any of these
Restricted Stock.  Any such determination by the Committee is binding on the
Grantee.




2 of 10
 
 
 
 
(d)           If a Change in Control event occurs on or after the Vesting Date
but prior to the Certification Date, the shares of Restricted Stock will become
nonforfeitable unless, prior to the occurrence of the Change in Control event,
the Committee, as provided in Section 7.1 of the Plan, determines that such
event will not accelerate vesting of any of these Restricted Stock.  Any such
determination by the Committee is binding on the Grantee.


(e)           Notwithstanding Section 4(b), if the Company does not meet the
Performance Goal on or before June 30, 2018 the Grantee or any permitted
assignee will forfeit the Restricted Stock.  If the Company meets the
Performance Goal on or before June 30, 2018, the Restricted Stock (as may be
adjusted pursuant to Section 4(b)), will become nonforfeitable on the
Certification Date.


5.           Dividend, Voting and Other Rights.  Except as otherwise provided
herein, the Grantee shall have all of the rights of a stockholder with respect
to the shares of Restricted Stock, including the right to vote such shares and
receive any dividends that may be paid thereon; provided, however, that any
additional shares of Common Stock or other securities that the Grantee may
become entitled to receive pursuant to a stock dividend, stock split,
combination of shares, recapitalization, merger, consolidation, separation or
reorganization or any other change in the capital structure of Occidental shall
be subject to the same restrictions as the shares of Restricted Stock.


6.           No Employment Contract.  Nothing in these Terms and Conditions
confers upon the Grantee any right with respect to continued employment by the
Company, nor limits in any manner the right of the Company to terminate the
employment or adjust the compensation of the Grantee.  Unless otherwise agreed
in a writing signed by the Grantee and an authorized representative of the
Company, the Grantee’s employment with the Company is at will and may be
terminated at any time by the Grantee or the Company.


7.           Taxes and Withholding.  Regardless of any action the Company takes
with respect to any or all income tax (including U.S. federal, state and local
tax and non-U.S. tax), social insurance, payroll tax, payment on account or
other tax-related items related to the Grantee’s participation in the Plan and
legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company.  The Grantee further acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Restricted Stock Incentive Award,
including the grant or vesting of the Restricted Stock Incentive Award and the
receipt of dividends; and (ii) does not commit to and is under no obligation to
structure the terms of the grant or any aspect of the Restricted Stock Incentive
Award to reduce or eliminate the Grantee’s liability for Tax-Related Items or
achieve any particular tax result.  Further, if the Grantee has become subject
to tax in more than one jurisdiction between the Date of Grant and the date of
any relevant taxable event, the Grantee




3 of 10
 
 
 
 
acknowledges that the Company may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items.  In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee first from the shares pursuant
to this Restricted Stock Incentive Award and, if not sufficient, from the
Grantee’s wages or other cash compensation.  The Grantee shall pay to the
Company any amount of Tax-Related Items that the Company may be required to
withhold as a result of the Grantees receipt of this Restricted Stock Incentive
Award that cannot be satisfied by the means previously described.


Notwithstanding its availability, the Grantee expressly agrees not to make an
election pursuant to Section 83(b) of the U.S. Internal Revenue Code with
respect to the shares of Restricted Stock granted pursuant to these Terms and
Conditions.


8.           Compliance with Law.  The Company will make reasonable efforts to
comply with all federal, state and non-U.S. laws applicable to awards of this
type.  However, if it is not feasible for the Company to comply with these laws
with respect to the grant or settlement of these awards, then the awards may be
cancelled without any compensation or additional benefits provided to Grantee as
a result of the cancellation.


9.           Relation to Other Benefits.  The benefits received by the Grantee
under these Terms and Conditions will not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the
Company.  Additionally, this Restricted Stock Incentive Award is not part of
normal or expected compensation or salary for any purposes, including, but not
limited to calculation of any severance, resignation, termination, redundancy,
end of service payments, bonuses or long-service awards.  The grant of this
Restricted Stock Incentive Award does not create any contractual or other right
to receive future grants of Restricted Stock Incentive Awards or benefits in
lieu of Restricted Stock Incentive Awards, even if Grantee has a history of
receiving Restricted Stock Incentive Awards or other cash or stock awards.


10.           Amendments.  The Plan may be modified, amended, suspended or
terminated by the Board at any time, as provided in the Plan.  Any amendment to
the Plan will be deemed to be an amendment to these Terms and Conditions to the
extent it is applicable to these Terms and Conditions; however, no amendment
will adversely affect the rights of the Grantee under these Terms and Conditions
without the Grantee's consent.


11.           Severability.  If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions




4 of 10
 
 
 
 
shall be deemed to be separable from the other provisions of these Terms and
Conditions, and the remaining provisions of these Terms and Conditions will
continue to be valid and fully enforceable.


12.           Entire Agreement; Relation to Plan; Interpretation.  Except as
specifically provided in this Section, these Terms and Conditions and the
Attachments incorporated in these Terms and Conditions constitute the entire
agreement between the Company and the Grantee with respect to this Restricted
Stock Incentive Award.  These Terms and Conditions are subject to the terms and
conditions of the Plan.  In the event of any inconsistent provisions between
these Terms and Conditions and the Plan, the provisions of the Plan
control.  Capitalized terms used in these Terms and Conditions without
definitions have the meanings assigned to them in the Plan.  References to
Sections and Attachments are to Sections of, and Attachments incorporated in,
these Terms and Conditions unless otherwise noted.


13.           Successors and Assigns.  Subject to Sections 2 and 4, the
provisions of these Terms and Conditions shall be for the benefit of, and be
binding upon, the successors, administrators, heirs, legal representatives and
assigns of the Grantee, and the successors and assigns of the Company.


14.           Governing Law.  The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.


15.           Privacy Rights.  By accepting this Restricted Stock Incentive
Award, the Grantee explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in these Terms and Conditions by and among, as applicable, the Company
and its affiliates for the exclusive purpose of implementing, administering and
managing the Grantee’s participation in the Plan.  The Grantee understands that
the Company holds, or may receive from any agent designated by the Company,
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of this
Restricted Stock Incentive Award or any other entitlement to cash or shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in the
Grantee’s favor, for the purpose of implementing, administering and managing the
Plan, including complying with applicable tax and securities laws
(“Data”).  Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan.  These recipients may
be located in the Grantee’s country or elsewhere, and may have different data
privacy laws and protections than the Grantee’s country.  By accepting these
Terms and Conditions, the Grantee authorizes the recipients to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
described above.  The Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without




5 of 10
 
 
 
 
cost, by contacting the Committee in writing.  Refusing or withdrawing consent
may affect the Grantee’s ability to participate in the Plan.


16.           Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to this Restricted Stock
Incentive Award granted under the Plan or future awards that may be granted
under the Plan (if any) by electronic means or to request the Grantee’s consent
to participate in the Plan by electronic means.  The Grantee hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.


17.           Grantee’s Representations and Releases.  By accepting this
Restricted Stock Incentive Award, the Grantee acknowledges that the Grantee has
read these Terms and Conditions and understands that (i) the grant of this
Restricted Stock Incentive Award is made voluntarily by Occidental in its
discretion with no liability on the part of any of its direct or indirect
subsidiaries and that, if the Grantee is not an employee of Occidental, the
Grantee is not, and will not be considered, an employee of Occidental but the
Grantee is a third party (employee of a subsidiary) to whom this Restricted
Stock Incentive Award is granted; (ii) all decisions with respect to future
awards, if any, will be at the sole discretion of Occidental; (iii) the
Grantee’s participation in the Plan is voluntary; (iv) this Restricted Stock
Incentive Award is an extraordinary item that does not constitute a regular and
recurring item of base compensation; (v) the future value of any Shares issued
pursuant to this Restricted Stock Incentive Award cannot be predicted and
Occidental does not assume liability in the event this Restricted Stock
Incentive Award has no value in the future; (vi) subject to the terms of any tax
equalization agreement between the Grantee and the entity employing the Grantee,
the Grantee will be solely responsible for the payment or nonpayment of taxes
imposed or threatened to be imposed by any authority of any jurisdiction; and
(vii) Occidental is not providing any tax, legal or financial advice with
respect to this Restricted Stock Incentive Award or the Grantee’s participation
in the Plan.


In consideration of the grant of this Restricted Stock Incentive Award, no claim
or entitlement to compensation or damages shall arise from termination of this
Restricted Stock Incentive Award or diminution in value of this Restricted Stock
Incentive Award resulting from termination of the Grantee’s employment by the
Company (for any reason whatsoever) and, to the extent permitted by law, the
Grantee irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Restricted Stock Incentive
Award, the Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.
 
By accepting this Restricted Stock Incentive Award, the Grantee agrees, to the
extent not contrary to applicable law, to the General Terms of Employment set
out on Attachment 1 and the Arbitration Provisions set out on Attachment 2,
which, in each case, are incorporated in these Terms and Conditions by
reference.




6 of 10
 
 
 
 
18.           Imposition of Other Requirements.  Occidental reserves the right
to impose other requirements on the Grantee’s participation in the Plan and on
the Restricted Stock Incentive Award, to the extent Occidental determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.


19.           Compliance with Section 409A of the Code.  This award is intended
to be exempt from Section 409A of the U.S. Internal Revenue Code (“Section
409A”) under Treas. Reg. § 1.409A-1(b)(6) (or any successor provision).
Notwithstanding the foregoing, to the extent that the Board determines that the
Plan or this award is subject to Section 409A, these Terms and Conditions shall
be interpreted and administered in such a way as to comply with the applicable
provisions of Section 409A to the maximum extent possible.  To the extent that
the Board determines that the Plan or this award is subject to Section 409A and
fails to comply with the requirements of Section 409A, the Board reserves the
right (without any obligation to do so) to amend or terminate the Plan and/or
amend, restructure, terminate or replace this award in order to cause this award
to either not be subject to Section 409A or to comply with the applicable
provisions of such section.




7 of 10
 
 
 
 
Attachment 1
 
General Terms of Employment
 
A.           Except as otherwise required by law or legal process, the Grantee
will not publish or divulge to any person, firm, corporation or institution and
will not use to the detriment of Occidental, or any of its subsidiaries or other
affiliates, or any of their respective officers, directors, employees or
stockholders (collectively, “Occidental Parties”), at any time during or after
the Grantee’s employment by any of them, any trade secrets or confidential
information of any of them (whether generated by them or as a result of any of
their business relationships), including such information as described in
Occidental’s Code of Business Conduct and other corporate policies, without
first obtaining the written permission of an officer of the Company.
 
B.           At the time of leaving employment with the Company, the Grantee
will deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the Occidental Parties (whether
generated by them or as a result of their business relationships), including any
copies (whether in paper or electronic form), that the Grantee has in the
Grantee’s possession or control.
 
C.           The Grantee will, during the Grantee’s employment by the Company,
comply with the provisions of Occidental’s Code of Business Conduct.
 
D.           Except as otherwise required by the Grantee’s job or permitted by
law, the Grantee will not make statements about any Occidental Parties (1) to
the press, electronic media, to any part of the investment community, to the
public, or to any person connected with, employed by or having a relationship
with any of them without permission of an officer of the Company or (2) that are
derogatory, defamatory or negative.  Nothing herein, however, shall prevent
Grantee from making a good faith report or complaint to appropriate governmental
authorities.  To the fullest extent permitted by law, Grantee will not interfere
with or disrupt any of the Company’s operations or otherwise take actions
intended directly to harm any of the Occidental Parties.
 
E.           All inventions, developments, designs, improvements, discoveries
and ideas that the Grantee makes or conceives in the course of employment by the
Company, whether or not during regular working hours, relating to any design,
article of manufacture, machine, apparatus, process, method, composition of
matter, product or any improvement or component thereof, that are manufactured,
sold, leased, used or under development by, or pertain to the present or
possible future business of the Company shall be a work-for-hire and become and
remain the property of Occidental, its successors and assigns.
 
The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in
 
 
8 of 10
 
 
 
 
substance that provisions in an employment agreement providing that an employee
shall assign or offer to assign rights in an invention to his or her employer do
not apply to an invention for which no equipment, supplies, facilities, or trade
secret information of the employer was used and which was developed entirely on
the employee’s own time, except for those inventions that either (a) relate, at
the time of conception or reduction to practice of the invention, (1) to the
business of the employer or (2) to the employer’s actual or demonstrably
anticipated research or development, or (b) result from any work performed by
the employee for the employer.
 
F.           The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the
Grantee.  The Company, in its sole discretion, may at any time amend or
supplement the foregoing terms.  The Grantee’s breach of the foregoing General
Terms of Employment will entitle the Company to take appropriate disciplinary
action, including, without limitation, reduction of the Restricted Stock
Incentive Award granted pursuant to these Terms and Conditions and termination
of employment.




9 of 10
 
 
 
 
Attachment 2


Arbitration Provisions


Any dispute arising out of or in any way related to the Grantee’s employment
with the Company, or the termination of that employment, will be decided
exclusively by final and binding arbitration pursuant to any procedures required
by applicable law.  To the extent not inconsistent with applicable law, any
arbitration will be submitted to American Arbitration Association (“AAA”) and
subject to AAA Employment Arbitration Rules and Mediation Procedures in effect
at the time of filing of the demand for arbitration.  Only the following claims
are excluded from these Terms and Conditions: (1) claims for workers’
compensation, unemployment compensation, or state disability benefits, and
claims based upon any pension or welfare benefit plan the terms of which contain
an arbitration or other non-judicial dispute resolution procedure, (2) to the
extent permitted by applicable law, claims for provisional remedies to maintain
the status quo pending the outcome of arbitration, (3) claims based on
compensation award agreements and incentive plans and (4) claims which are not
permitted by applicable law to be subject to a binding pre-dispute arbitration
agreement.


Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.


To the extent required under applicable law, the Grantee’s responsibility for
payment of the neutral arbitrator’s fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator.  Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator's expenses and
fees.  Any controversy regarding the payment of fees and expenses under this
arbitration provision shall be decided by the arbitrator.


The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court.  Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award.  The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.




10 of 10